United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1636
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
         v.                             * District Court for the
                                        * Western District of Arkansas.
Gerardo Aguilera-Alvarado,              *
                                        * [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: July 28, 2010
                                Filed: August 11, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Gerardo Aguilera-Alvarado appeals the 82-month prison sentence the district
     1
court imposed after he pleaded guilty to illegally reentering the country following
deportation for an aggravated felony, in violation of 8 U.S.C. § 1326(a) and (b)(2).
His counsel has moved to withdraw and has filed a brief under Anders v. California,
386 U.S. 738 (1967), challenging the reasonableness of the sentence.




         1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       We conclude that the district court committed no procedural sentencing error
and imposed a substantively reasonable sentence. See Gall v. United States, 552 U.S.
38, 51 (2007) (in reviewing sentence, appellate court first ensures that district court
committed no significant procedural error, then considers substantive reasonableness
of sentence under abuse-of-discretion standard; if sentence is within Guidelines range,
appellate court may apply presumption of reasonableness); United States v. Haack,
403 F.3d 997, 1004 (8th Cir. 2005) (describing abuse of discretion).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we have
found no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw,
and we affirm.
                      ______________________________




                                         -2-
                                          2